02-11-199-CR





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-11-00199-CR
 
 



JOHN HANKINS


 


APPELLANT




 
V.
 




The State of Texas


 


STATE



 
 
------------
 
FROM COUNTY CRIMINAL Court NO. 4 OF
Denton COUNTY
------------
MEMORANDUM OPINION1 AND JUDGMENT
PERMANENTLY ABATING APPEAL
 
----------
 
          We
received a letter dated April 5, 2012 from the State and a letter dated April
5, 2012 from Appellant’s counsel, both stating that Appellant John Hankins had died
on March 28, 2012.  The State’s letter included a copy of Hankins’s obituary,
showing that he had died on Wednesday, March 28, 2012.  According to the
parties’ letters, they agree that this appeal should be permanently abated.  See
Tex. R. App. P. 7.1(a)(2).
          The
death of an appellant during the pendency of an appeal deprives this court of
jurisdiction.  Molitor v. State, 862 S.W.2d 615, 616 (Tex. Crim. App.
1993).  Under these circumstances, the appropriate disposition is the permanent
abatement of the appeal.  See Tex. R. App. P. 7.1(a)(2).
          Accordingly,
because no decision of this court had been delivered prior to our receipt of the
parties’ letters and because the parties are in agreement that this appeal
should be permanently abated, the court on its own motion permanently abates the
appeal.  It is therefore ordered, adjudged, and decreed that this appeal is
permanently abated.
 
                                                                             PER
CURIAM
PANEL:  WALKER,
GARDNER, and MEIER, JJ.
DO
NOT PUBLISH
TEX.
R. APP. P. 47.2(b)
 
DELIVERED: 
April 19, 2012




1See
Tex. R. App. P. 47.1.